Citation Nr: 1017845	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  05-19 523	)	DATE
	)
	)

On appeal from the Committee on Waivers and Compromises at 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Validity of an overpayment of pension benefits, in the 
calculated amount of $31,069.

2.  Entitlement to waiver of recovery of an overpayment of 
pension benefits, in the calculated amount of $31,069.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had active service from November 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Los Angeles RO dated 
in December 2003, which retroactively adjusted the Veteran's 
pension benefits, effective in June 1997, to account for 
previously unreported income, in the form of Social Security 
Administration (SSA) benefits.  This adjustment resulted in 
the creation of an overpayment in the calculated amount of 
$36,844.  The veteran appealed the validity of the debt, and 
also requested waiver of recovery of the overpayment.  In a 
May 2004 decision of the Committee on Waivers and Compromises 
(COWC), waiver of recovery of an overpayment in the amount of 
$36,844 was denied; the Veteran appealed that issue as well.  
The Board remanded the case in February 2008 and again in 
July 2009 for notice and account audits.  It has now been 
returned to the Board for further appellate review.

Additional information received from the Social Security 
Administration resulted in the recalculation and reduction in 
the amount of the Veteran's debt by $5,516 in May 2005, 
yielding a total debt figure of $31,328.  A minor calculation 
error discovered during the most recent audit ordered by the 
Board yielded a further reduction in the amount of the debt 
by $259.  The Board has, therefore, re-characterized the 
issue on appeal to reflect this smaller number.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action on his part is required.


REMAND

As noted above, this matter was previously remanded in 
February 2008 and July 2009.  Unfortunately, review of the 
file shows that the concerns of the Board have not been 
addressed by the actions on remand.  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Furthermore, the RO is required to 
fully complete the development ordered by the Board.  Stegall 
v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).  There are two areas which require 
additional attention before the case will be ready for 
appellate review.

Calculation-amount of the debt

First, with regard to the Veteran's challenge to the validity 
of the debt, the Board is still unable to follow the 
calculations made by the RO in establishing the particular 
amount of the debt at issue.  It would be fundamentally 
unfair to require the Veteran to repay an amount of money 
which cannot be clearly identified.  Because the calculations 
yielding a lower amount of $31,328, rather than $36,844, 
appear to be accurate and they favor the Veteran, the Board 
has chosen the lower figure for purposes of the instant 
remand; but the overall calculation of the debt remains 
murky.  

The monthly paid and due audit requested by the Board should 
reflect 1) the amounts of money the Veteran actually received 
from VA each month from June 1997 (when he was awarded VA 
pension benefits) through March 2004, (when the VA started 
withholding his pension benefits to repay this debt); and 2) 
what amount he should have received each month based upon his 
overall household income, cost of living increases, medical 
expense reductions, etc.  The difference between these 
figures for each month should add up to the total overpayment 
amount, and thus the total debt owed by the Veteran.  All of 
these factors should be set forth clearly, with each one 
explained in plain language.

At a minimum, the audit should clearly identify the impact 
that the following events had upon the Veteran's pension 
benefits:  

        +  Social Security income from the Veteran's wife, ZT, 
should be counted in his overall family income between June 
1997 and their divorce in May 1998.  This should result in a 
lower pension entitlement due to higher overall household 
income during this time frame.

	+  From June 1998 through November 1998, the Veteran was 
unmarried with no dependents.  The audit should therefore 
reflect a higher pension entitlement during these months as 
he had no other income.

        +  In December 1998, the Veteran married BT, who also 
received Social Security Income.  Her SS income should be 
counted as part of the Veteran's overall family income, thus 
reducing his pension entitlement.
        
        +  The Veteran separated from BT in June 1999, therefore 
should have higher pension entitlement with no other 
household income.
        
        +  The Veteran received his first Social Security check 
of $509 in May 2000, thus the audit should reflect a 
concomitant reduction in the Veteran's pension entitlement as 
of May 2000. 
        
        +  In August 2001, the Veteran received a lump sum 
payment from Social Security of $14,299.  Under the 
provisions of 38 C.F.R. § 3.327(c) this should be divided by 
twelve ($1191.58) and this amount counted as income for each 
month from August 2001 through July 2002.
        
As explained in the previous remands, a comprehensible audit 
will facilitate the Board's understanding and the Veteran's 
understanding as to how the amount of this debt was 
calculated.  Because of the large amount of money at issue, 
careful observance of this procedural due process protection 
is essential to protect both the Veteran's and the 
government's interests in the collection of the Veteran's 
debt.  As noted in the previous remand, the picture is 
further complicated by the existence of other overpayments, 
which the Veteran has not contested, including overpayments 
assessed in 1999, due to the Veteran's marital status, and an 
overpayment assessed in August 2006, regarding fugitive felon 
status.   


Notice to the Veteran and his current address

It is unclear whether the Veteran has received any 
communications from the VA subsequent to his August 2005 
appeal, as the appeal is the most recent communication 
initiated by the Veteran.  Under normal circumstances, a VA 
communication mailed to the most recent address of record and 
not returned by the postal service will constitute sufficient 
notice.  However, in this case, the Veteran's most recent 
address(s) are unclear.  Following the most recent Board 
remand, the RO obtained one address from the Veteran's bank, 
a second address from an internet search, and a third address 
from the VA Medical Center.  Notice was mailed to the third 
address, but no explanation for why that address was 
considered more valid is provided and there was no 
confirmation as to the Veteran's actual whereabouts.  The 
notice was not returned by the postal service, however.  Upon 
remand, additional attempts to ascertain the Veteran's 
address should be undertaken; if more than one address is 
again identified, a written rationale for choosing one over 
another should be provided for the file to facilitate 
subsequent review.

In February 2006, the Veteran's representative indicated that 
the Veteran lost his home due to fire and was homeless.  This 
communication should have triggered the actions set forth in 
38 C.F.R. § 1.710, which provides guidelines for contacting 
homeless veterans.  Among other provisions, correspondence 
may be sent to the VA facility closest to the Veteran.  As 
medical records in the file reflect that the Veteran 
apparently continues to receive VA medical care, the RO 
should provide copies of all correspondence to the Veteran to 
the VA facility where he receives medical care, in addition 
to mailing a copy to the Veteran at the most recent address 
of record.

This issue of proper notice is not a mere theoretical 
exercise.  The Veteran is claiming financial hardship in this 
case, and having had his house burn down must certainly have 
affected his financial situation.  He has not submitted a 
financial status report since 2003.  If he wishes for us to 
take his claim seriously, it is his responsibility to 
document his financial hardship.  "The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  However, it is the fundamental responsibility of the 
VA to ensure that he has the opportunity to press his claim, 
and that he receives notice of VA's actions in his case.  

Therefore, upon remand, the Veteran's address should be 
ascertained as precisely as possible and copies of 
correspondence should be sent to the appropriate VA medical 
facility, in accordance with the procedures outlined in 
38 C.F.R. § 1.710.  Furthermore, the Veteran should be 
requested to submit completed financial status reports for 
each year involved in his case, 1997 through 2004.

Accordingly, the case is REMANDED for the following action:

1.  Perform a paid and due audit, listing 
the pension payments actually made to the 
Veteran each month from June 1997 through 
March 2004, and the amounts which should 
have been paid each month from June 1997 
through March 2004, with each of the 
events set forth above taken into account.  
The audit should also list the Veteran's 
overall income, as reduced by the medical 
expenses already of record, for each month 
from June 1997 through March 2004.  

2.  Verify the Veteran's current address 
to the extent possible, providing a 
written explanation for all assumptions 
made and conclusions drawn during the 
process.  

3.  Provide notice of the paid and due 
audit, along with a clear conclusion as to 
the exact amount of the Veteran's debt, 
both to his current address and to the VA 
facility where he receives medical care.  
Specifically request the VA medical 
facility to inform the Veteran of the 
correspondence for him.  Also provide the 
Veteran with eight copies of the financial 
statement report form, and request that he 
complete one for each year from 1997 
through 2004.

4.  After completion of the above and any 
additional development deemed necessary, 
the Committee on Waivers should review 
this matter, considering all applicable 
laws and regulations.  If the benefit 
sought remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

